Name: Commission Regulation (EC) No 2170/2003 of 12 December 2003 correcting Regulation (EC) No 701/2003 laying down detailed rules for the application of Council Regulation (EC) No 2286/2002 as regards the arrangements applicable to imports of certain poultrymeat and egg products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: trade policy;  international trade;  animal product;  trade;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32003R2170Commission Regulation (EC) No 2170/2003 of 12 December 2003 correcting Regulation (EC) No 701/2003 laying down detailed rules for the application of Council Regulation (EC) No 2286/2002 as regards the arrangements applicable to imports of certain poultrymeat and egg products originating in the African, Caribbean and Pacific States (ACP States) Official Journal L 326 , 13/12/2003 P. 0004 - 0005Commission Regulation (EC) No 2170/2003of 12 December 2003correcting Regulation (EC) No 701/2003 laying down detailed rules for the application of Council Regulation (EC) No 2286/2002 as regards the arrangements applicable to imports of certain poultrymeat and egg products originating in the African, Caribbean and Pacific States (ACP States)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), and in particular Article 3 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(2), and in particular Article 3 thereof,Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural goods originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(3), and in particular Article 5 thereof,Whereas:(1) A mistake has been found in Article 2 of and Annex I to Commission Regulation (EC) No 701/2003(4) and, where the French and Greek versions are concerned, in the second paragraph of Article 1. The necessary corrections must therefore be made.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 701/2003 is hereby corrected as follows:1. in Article 2, the introductory sentence is replaced by the following:"The annual tariff quota referred to in Annex I shall be staggered as follows:";2. Annex I to that Regulation is replaced by the Annex to this Regulation.Article 2Concerns only the French version.Article 3Concerns only the Greek version.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003.(3) OJ L 348, 21.12.2002, p. 5.(4) OJ L 99, 17.4.2003, p. 32.ANNEX"ANNEX IProducts referred to in Article 1(3) of and Annex II to Regulation (EC) No 2286/2002 qualifying for a reduction in customs duty under a quota>TABLE>"